Title: General Orders, 15 August 1781
From: Washington, George
To: 


                        
                             Wednesday August 15th 1781.
                            Parole Staten Island
                            Countersigns Springfield
                            Chatham
                        
                        For the Day Tomorrow
                        Brigadier General Glover
                        Lieutenant Colonel Newhall
                        For Picquet Major B. Porter
                        Inspector Captain Remick
                        The Army will hold itself in the most perfect readiness to move at the shortest notice.
                        Colonel Scammell’s detachment is to be immediately completed to its original establishment by men every way
                            qualified to act as Light Infantry; and any men now in the corps who do not answer that description are to be changed
                            without delay—Colonel Scammell will make application to the different corps for their deficiencies and the exchange of
                            such of the men as are unfit for the service he is employed on.
                        Colonel Gouvion being on Court Martial Captain Rochfontaine will give the necessary directions for the
                            employment of the working party ordered yesterday.
                        The General Court Martial whereof Colonel Putnam is President is dissolved and another ordered to assemble
                            tomorrow morning 10 ô clock at the President’s Marquee or such place as he may direct for the trial of all such Prisoners
                            as shall come before them.
                        Colonel Swift will Preside.
                        Lieutenant Colonel C. Smith, Major Oliver, two Captains from the first Connecticutt, two from the second
                            Connecticutt, one from the first Massachusetts, two from the second, one from the third and two from the New Hampshire
                            Brigades will attend as Members.
                        All Evidences and Persons concerned to attend.
                        An orderly serjeant from each Division to be sent to the court daily.
                        Thomas Dean Esqr. will take Post at Storm’s bridge vice I. Requa and Joseph Youngs Esqr. will be posted at
                            the bridge near Chattiton’s hill instead of Eden Hunt mentioned in the orders of the 5th instant.
                        After Orders
                        A Working party consisting of a Sub two serjeants two Corporals and Thirty privates from Van Schaick’s
                            regiment and a like Party from the regiment of Hazen will assemble on their respective parades with their arms and one
                            days Provisions tomorrow morning at eight ô clock: They will receive their Instructions from the Quarter Master
                        General.
                    